LITTLE BUTTE, ARIZONA
 
EXECUTIVE SUMMARY
 
 
Location  The property is located in southwestern Arizona 118 miles northwest of
Phoenix and 20 miles east of Parker.
 
Land Status  MinQuest Inc. holds the property via 47 unpatented mining claims
which are 100 percent owned and 5 patented claims, which are optioned with no
retained royalty. An additional 26 unpatented claims were recently located
bringing the total land package to approximately 1,560 acres. Tuffnell Ltd. Has
optioned the entire property package from MinQuest.
 
History  The first claims in the area, which became known as the Plomosa Mining
District, were staked in the 1890’s.  The largest producer was the Little Butte
Copper Mine, from which copper-gold ore mined averaged 4-6 percent copper and
0.2-0.3 oz/ton (7-10 g/t) gold according to 1940-1942 records.  Earlier
production appears to have been somewhat higher grade but production figures are
not available.  The ore was mined from a northwest trending fault zone which
dips to the northeast.  The host rocks are Tertiary age sediments.  Gold was
mined from workings west and southwest of the Little Butte Copper Mine hosted by
Precambrian granite.  These high angle quartz-hematite veins dominantly trend
north to northeasterly but some trend northwesterly.  The only recorded
production from these areas, dated 1910 and 1911, averaged 1.13 oz/ton (38.7
g/t) gold.  Total recorded production (1910-11, 1929-31, 1940-42 only) for the
district is only 5,000 ounces of gold, 350,000 pounds of copper and 7,000 ounces
of silver.
 
img1 [img1.jpg]
 
Looking northwest across the Little Butte Copper Mine dump toward Little Butte.
 
 
 

--------------------------------------------------------------------------------

 
 
The most recent attempt to mine in the district was conducted in 1960 when Loma
Grande Mining Company attempted to vat leach gold using cyanide.  The venture
failed, apparently because of a lack of experience on the part of the
operator.  In the period 1983 to 1990 several significant exploration programs
were conducted.  Tenneco drilled 6,005 feet in 24 holes in the granitic basement
rocks south of Little Copper Butte in 1983-84.  U.S. Borax drilled 8,790 feet in
18 holes in the southwestern part of the district in 1984-86.  Homestake drilled
20,200 feet in 54 holes  in sediments in the northern portion of the district
in1988-91.  Only U.S. Borax analyzed drill cuttings for copper.  All other
drilling was only analyzed for gold.  MinQuest has conducted some analysis for
copper.
 
Geology and Mineralization  Basement rocks at Little Butte consist of
Precambrian age granite, gneiss and to a lessor extent, schist.  Tertiary age
sediments and volcanics were deposited on the Precambrian rocks beginning with a
basal conglomerate derived from the basement.
 
Above the conglomerate is a thick section of arkose-rich sediments.  This
section, which also contains siltstone, limestone and a few tuffaceous units is
often calcareous.  The arkosic portion of the section hosts the bulk of the
copper-gold mineralization tested by Homestake.
 
Above the arkose-rich section there is a rapid change to  volcanic dominated
strata.  Andesitic to basaltic flows and tuff are interbedded with lesser
limestone, sandstone, shale and siltstone. Andesite to rhyolite dikes are
common.  All of the above rocks, with the possible exception of some younger
basalt flows and mafic dikes are altered by the mineralizing event. 
 
Doming, caused by the inferred emplacement of a Tertiary age intrusive, has
tilted older Tertiary sediments and erosion has exposed Precambrian basement
rocks.  This doming has a northwest elongation parallel to the regional bedding
trend.  Regionally, rocks dip southwest, but around the dome rocks dip off of
the former high.  The most prominent structures trend northwest, with northeast
faults less conspicuous and north-south faults common but poorly defined.  The
northwest and northeast sets appear to be tensional features while the
north-south set is strike slip in origin. The northwest set is dominant,
probably younger than other trends and may be in part post-mineral.  Rotation
along half-graben faults is evident especially along northwest trending faults
in the northeastern portion of the district.  The north-south and northeast
structure sets appear most mineralized.
 
Quartz-hematite-sulfide (oxidized) stockworks and sheeted vein structures are
found within the granitic basement rocks over a 3,000 feet by 4,000 feet
area.  A recently completed study of stockwork veining within this area shows
alteration and mineralization characteristic of a Grasberg style system.  Early
widespread intense potassic alteration is cut by hematite veins and then by
quartz-sulfide veins.  Grab samples used in the study and containing
quartz-sulfide veins assayed as high as 1.05 oz/t (36 g/t) gold.  Fluid
inclusion temperatures as well as the lack of skarn indicates the current level
of erosion is high in the mineralizing system.  The gold seen at surface could
be leakage from a much larger mineralized cupola occurring above an intrusive
body at depth. While the immediate target is the shallow sediment hosted
mineralization, at some point deeper drilling will be needed to test the
stockworks and the deep cupola.
 
A detachment fault has been documented south of the district.  No associated
mineralization has been found.
 
 
 

--------------------------------------------------------------------------------

 
 
Plotting of all known rock chip and drill hole geochemistry for the district
shows a distinct metal zonation.  A molybdenum rich core (>50ppm) is surrounded
by a generally northeast trending copper-gold zone where many samples average
greater than 0.1 % copper and 0.15 ppm gold.  This zone as currently defined is
6,500 feet wide and 13,000 feet long.  It is open ended.  Anomalous
lead-zinc-silver is found south of the copper-gold zone.  Fluorite and barite
are also common in the district, but insufficient analyses were conducted to
determine their zonal pattern.
 
Copper-gold mineralization occurs as two basic types at Little Butte. High angle
faults, shear zones, and stockworks (as mentioned above) contain copper/gold
mineralization in the form of quartz-hematite-sulfide (oxidized) veinlets.  This
structure hosted mineralization was slightly tested by Tenneco whose stated
target was actually flat lying detachment fault hosted gold.  Scattered drilling
in the granitic basement found several narrow intercepts of 0.01-0.08 oz/ton
(0.34-2.7 g/t) gold.
 
Secondly, copper/gold mineralization also occurs in arkose of Tertiary age just
above the contact with Precambrian granite.  A 1988-91 gold exploration program
by Homestake found several ore grade drill intercepts (best hole contained 21
meters averaging 0.127 oz/ton or 4.4 g/t) gold hosted by the arkose.  Several
other +0.04 oz/ton (1.4 g/t) intercepts occur across the tested area. The
mineralization is all oxide and appears to be heap leachable as shown by the few
bottle roll tests done.
 
No copper analysis of drill cuttings was done by Homestake.  MinQuest obtained
the drilling pulps and have analyzed some holes for for soluble copper. Of 11
holes studied, scattered over nearly 3 km2, 6 were found to contain greater than
30 meters averaging greater than 0.10  percent acid soluble copper.  The best
hole contains 93 meters averaging 0.25 percent copper.
 
Targets  The immediate target at Little Butte is gold associated with arkosic
sediments.  The arkose hosted mineralization discovered by Homestake has a
resource potential of approximately 1.0 million ounces of heap leachable grade
gold (+0.01 oz/ton).  Homestake tested only a small portion of the 13,000 feet
by 6,500 feet zone which is open ended.  This target is located peripheral to
the altered quartz-hematite stockwork area.  The same area has oxide copper
potential as shown above. Finding major feeder structures, which channel
mineralization into the arkose, is the key to finding the targeted size and
grade.  The area known as the Walker Patented Claims (Walker Target) have enough
historic drilling to outline a small shallow resource. Fill-in and extension
drilling of this target is the initial program planned for the property. Past
bottle roll metallurgy shows good gold recoveries. This is an open pit heap
leach target that has room to grow.
 
A compilation of all available work in the district shows copper-gold occurs
within a large open-ended zone.  A central molybdenum anomaly roughly correlates
with copper-gold bearing quartz-hematite-sulfide  stockwork veining and potassic
alteration.  This same assemblage (Cu-Au-FeOx) is found in a number of world
class copper-gold porphyries throughout the world including Grassberg in
Indonesia.  The target is copper-gold in a large stockwork zone associated with
a Tertiary age intrusive at depth.  The strength of mineralization may increase
as one approaches the intrusive.  Although no skarns are present on the
property, fluid inclusion temperatures of +250o C for quartz veins indicate the
Tertiary intrusive related target is within a drillable depth.  The Grassberg
deposit consists of 1 billion tons grading 1.4 percent copper and 0.06 oz/ton
gold.  This is an underground, block cavable target.
 
 
 

--------------------------------------------------------------------------------

 